Lewis, P.,
delivered the opinion of the court.
¥e have just decided, in White v. The Commonwealth, that the privilege conferred by a sample merchant’s license is confined to the sale of his own goods. ■ In this case, the *489plaintiff in error was licensed as a sample merchant. He was indicted and convicted for doing business without a license as a commercial broker; and the single question is, whether, upon the facts agreed and certified in the record, ■he was engaged in that business within the meaning of the revenue laws: The statute declares that “every person who negotiates . . . the sale of merchandise, without having possession or control of it as commission merchants have, shall ... be deemed a commercial broker.” Acts 1881-82, pp. 523-4.
It appears that the defendant was engaged in selling, by sample, meats, lard, and other similar articles, on commission, which were shipped, as sales were made, from various firms, in and out of the State. He occupied a desk in the -office of one J. S. Moore, of this city, where he conducted his correspondence, and it does not appear that he had any other place of business. None of the goods sold were at any time in his possession or control, but were shipped directly from the owners to the purchasers; nor did he have any interest in them, other than his commissions- on the sales when made. He was therefore engaged in negotiating the sale of merchandise without having possession or control of it as commission merchants have, or, in other woids, in doing business as a commercial broker, and the hustings court properly so held. Slack v. Tucker & Co., 23 Wall. 321. The judgment is affirmed.
Judgment affirmed.